Exhibit 21.1 Subsidiaries of the Registrant Name State of Incorporationor organization Ambar Lone Star Fluid Services LLC Texas Drilling Technologies 1 LLC Delaware Drilling Technologies 2 LLC Delaware Patterson Petroleum LLC Texas Patterson UTI Energy Arabia DMCC UAE Patterson UTI International Saudi Arabia Limited Kingdom of Saudi Arabia Patterson-UTI Drilling Canada Limited Nova Scotia Patterson-UTI Drilling Company LLC Texas Patterson-UTI Drilling International, Inc. Delaware Patterson-UTI International (Netherlands) Coöperatief U.A. The Netherlands Patterson-UTI International Holdings (BVI) Limited British Virgin Islands Patterson-UTI International Holdings (Netherlands) One B.V. The Netherlands Patterson-UTI International Holdings (Netherlands) Two B.V. The Netherlands Patterson-UTI International Holdings GP (BVI), Inc. British Virgin Islands Patterson-UTI International Holdings GP 1 LLC Delaware Patterson-UTI International Holdings, Inc. Delaware Patterson-UTI International (India) B.V. The Netherlands Patterson-UTI International (Kuwait) Limited British Virgin Islands Patterson-UTI Management Services, LLC Delaware PTEN International Holdings (Netherlands) 1 C.V. The Netherlands PTEN International Leasing (Netherlands) 2 C.V. The Netherlands Pyramid Merger Sub, Inc. Delaware Universal Pressure Pumping, Inc. Delaware Universal Well Services, Inc. Delaware Warrior Rig Technologies Limited Alberta Warrior Rig Technologies US LLC Delaware
